Exhibit 2.13 ASSIGNMENT AND ASSUMPTION AGREEMENT This Assignment and Assumption Agreement (this “Agreement”) is entered into and made effective as of June 12, 2015 (the “Effective Date”) by and among The Carman Corporation, a Pennsylvania corporation (“Assignor”) and TriGen Insurance Solutions, Inc. (“Assignee”). Each of the foregoing parties may be referred to herein as a “Party” and collectively as the “Parties.” RECITALS WHEREAS, Assignor desires to assign to Assignee all of its rights and delegate to Assignee all of its obligations under certain contracts as described on Schedule 1 attached hereto (collectively "Assigned Contracts"); WHEREAS, Assignee desires to accept such assignment of rights and delegation of obligations under the Assigned Contracts; and WHEREAS, the Parties desire to release Assignor from its obligations under the Assigned Contracts and substitute Assignee as a Party to the Assigned Contracts in Assignor’s place. NOW, THEREFORE, in consideration of the mutual covenants, terms and conditions set forth herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties agree as follows: AGREEMENT 1.Assignment and Assumption. Assignor hereby irrevocably assigns to Assignee all of Assignor’s rights under the Assigned Contracts and delegates to Assignee all of its obligations under the Assigned Contracts. Assignee unconditionally accepts all of Assignor's rights and obligations in, to and under the Assigned Contracts, and assumes and agrees to be bound by, fulfill, perform and discharge all of the liabilities, obligations, duties and covenants under or arising out of the Assigned Contracts from and after the Effective Date. 2.Consideration. In consideration of the assignment of the Assigned Contracts hereunder, and the representations, warranties and covenants made by the Assignor to the Assignee, on the Effective Date, Assignee shall deliver to Assignor Two Million Dollars ($2,000,000.00) (the “Purchase Price”) in cash, by wire transfer of immediately available funds in accordance with the wire transfer instructions provided by Assignor. 3.Assignor’s Representations and Warranties. Assignor represents and warrants as follows: a)It is duly organized, validly existing and in good standing under the laws of the Commonwealth of Pennsylvania. b)It is qualified and licensed to do business and in good standing in every jurisdiction where such qualification and licensing is required for purposes of this Agreement. c)It has the full right, corporate power and authority to enter into this Agreement and to perform its obligations hereunder. d)It has taken all necessary corporate action to authorize the execution of this Agreement by its Representative whose signature is set forth at the end hereof. e)When executed and delivered by it, this Agreement will constitute the legal, valid and binding obligation of Assignor, enforceable against it in accordance with its terms. f)It is the sole legal and beneficial owner of the all the rights under the Assigned Contracts on the Effective Date, free and clear of any lien, security interest, charge or encumbrance. g)The Assigned Contract has not been amended or modified as of the Effective Date. h)The Assigned Contracts are in full force and effect on the Effective Date. No event or condition has occurred that constitutes an event of default or termination under any of the Assigned Contracts. There are no material disputes pending or threatened related to any rights or obligations transferred by this Agreement. i)It has performed all of its obligations under the Assigned Contracts that are required to be performed on or before the Effective Date. 4.Assignee’s Representations and Warranties. Assignee represents and warrants as follows: a)It is duly organized, validly existing and in good standing under the laws of Delaware. b)It is qualified and licensed to do business and in good standing in every jurisdiction where such qualification and licensing is required. c)It has the full right, corporate power and authority to enter into this Agreement and to perform its obligations hereunder. d)It has taken all necessary corporate action to authorize the execution of this Agreement by its Representative whose signature is set forth at the end hereof. e)When executed and delivered by it, this Agreement will constitute the legal, valid and binding obligation of Assignee, enforceable against it in accordance with its terms. 5.Assignor Covenants.The Assignor shall promptly remit to the Assignee any proceeds received from any accounts receivable related to the Assigned Contracts, regardless of when such proceeds are received or whether such proceeds were obtained as a result of the collections efforts of the Assignee.At the reasonable request of the Assignee, Assignor shall use commercially reasonable efforts to assist in the collection of any and all outstanding accounts receivable. 6.Mutual Indemnification. Subject to the terms and conditions set forth in Section 7, each Party (as "Indemnifying Party") shall indemnify, hold harmless, and defend the other Party and its officers, directors, employees, agents, affiliates, successors and permitted assigns (collectively, "Indemnified Party") against any and all losses, damages, liabilities, deficiencies, judgments, settlements, interest, awards, penalties, fines, costs, or expenses of whatever kind, including reasonable attorney fees, that are incurred by Indemnified Party in a final non-appealable judgment (collectively, "Damages"), arising out of any action made or brought by either: a)Any person who is not a party to this Agreement or an affiliate of a party to this Agreement or a Representative of the foregoing ("Third Party Claim"); or 2 b)Indemnified Party against Indemnifying Party ("Direct Claim"), alleging (i) Indemnifying Party's material breach or non-fulfillment of any material representation, warranty or covenant under this Agreement; (ii) any grossly negligent act or omission of Indemnifying Party in connection with the performance of its obligations under this Agreement; or (iii) any failure by Indemnifying Party to materially comply with any applicable laws. 7.Exceptions and Limitations on Indemnification. Notwithstanding anything to the contrary in this Agreement, Indemnifying Party is not obligated to indemnify or defend Indemnified Party against any Third Party Claim or Direct Claim if such Third Party Claim, Direct Claim or corresponding Damages arise out of or result from, in whole or in part, Indemnified Party's (a) willful, reckless or negligent acts or omissions or (b) bad faith failure to materially comply with any of its material obligations set forth in this Agreement. 8.Sole Remedy. Sections 6 and 7 set forth the entire liability and obligation of the Indemnifying Party and the sole and exclusive remedy for the Indemnified Party for any damages indemnified or defended under Sections 6 or 7. 9.Miscellaneous. a)Further Assurances. Upon the other Party's reasonable request, each Party shall, at its sole cost and expense, execute and deliver all such further documents and instruments, and take all such further acts, necessary to give full effect to this Agreement. b)Survival. Subject to the limitations and other provisions of this Agreement, the representations of the Parties contained in this Agreement survive the expiration or earlier termination of this Agreement for a period of two (2) years from the date of such expiration or termination. All covenants and agreements of any Party contained herein survive the expiration or earlier termination of this Agreement for the period explicitly specified therein or if such period is not specified, for a period of two (2) years from the date of the expiration or termination of this Agreement. Notwithstanding the foregoing, any claim by any Party asserted in good faith with reasonable specificity (to the extent known at such time) and in writing by notice prior to the expiration date of the applicable survival period (if any) is not thereafter barred by the expiration of the relevant period and such claims survive until finally resolved. c)Notices. Each Party shall deliver all notices, requests, consents, claims, demands, waivers and other communications under this Agreement (each, a "Notice") in writing and addressed to the other Party at its address set forth below (or to such other address that the receiving Party may designate from time to time in accordance with this section). Each Party shall deliver all Notices by personal delivery, nationally recognized overnight courier (with all fees pre-paid), facsimile or e-mail of a PDF document (with confirmation of transmission) or certified or registered mail (in each case, return receipt requested, postage prepaid). Except as otherwise provided in this Agreement, a Notice is effective only (i) on receipt by the receiving Party, and (ii) if the Party giving the Notice has complied with the requirements of this Section. Notice to Assignor: The Carman Corporation proul Road, Suite 103 Springfield, Pennsylvania 19064 Attn: Edward E. Snow, President/CEO Email: esnow@carmangroup.net 3 Notice to Assignee: TriGen Insurance Solutions, Inc. 401 East Las Olas Boulevard, Suite 1650
